Citation Nr: 1435630	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for acid reflux.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The record before the Board consists of electronic records in a system known as the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for acid reflux is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has not a hearing loss disability during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in February 2008, prior to the initial adjudication of the claim in August 2008.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs), post-service VA outpatient treatment records, and Social Security Administration (SSA) file, and afforded the Veteran a VA examination in February 2013 in response to his claim.  The February 2013 VA examiner conducted an audiology examination sufficient for VA rating purposes in accordance with 38 C.F.R. § 4.85(a).  Therefore, the Board has determined that the February 2013 examination report is adequate for the adjudication of the hearing loss claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in January 2008.  Initially, the Board will examine whether he has had a hearing loss disability as defined by VA regulation at any time during the pendency of this claim and appeal.

The Board has examined VA outpatient treatment records dated between 2008 and the present.  There has been no clinical treatment related to the Veteran's hearing during this time.  The Board also reviewed the Veteran's SSA file, which also contains no evidence related to the Veteran's hearing.  Nonetheless, the Veteran was afforded a VA (QTC) examination in February 2013.  The report of this examination is the only medical evidence of record with audiological findings during the pendency of this claim.  On examination at this time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
15
10
LEFT
0
10
15
10

Speech recognition was 94 percent in the right ear and 100 percent in the left ear. 

Based upon these findings, the Board must conclude that service connection for bilateral hearing loss is not warranted because the Veteran does not have a hearing loss disability for purposes of VA compensation.  

The Board indeed recognizes that the February 2013 examiner, based upon puretone thresholds of 30 decibels at 6000 Hertz, found that the Veteran does have some degree of hearing loss.  Further, the examiner stated that any degree of hearing loss experienced by the Veteran was likely related to acoustic trauma experienced by the Veteran during his active service.  Although this is seemingly favorable evidence, it does not serve to establish the first requirement for service connection, existence of a current disability.  The evidence of record simply does not establish the presence hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time during the pendency of the claim.

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for bilateral hearing loss must be denied.  The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran's claim for entitlement to service connection for acid reflux requires additional development prior to adjudication.

At the time of the March 2013 VA (QTC) examination, the examiner confirmed the current diagnosis of gastroesophageal reflux disease (GERD).  The examination report suggests that the condition was diagnosed in 2013; however, a review of the Veteran's VA outpatient treatment records in between January 2002 and January 2014 shows that he was receiving a prescription medication for acid reflux as early as November 2007.  Moreover, the examination report shows the Veteran reported being diagnosed with reflux in 2001 at the Atlanta VA Medical Center (VAMC).  The VA examiner reported this information, but gave no opinion as to the etiology of the Veteran's currently diagnosed GERD.  The Board finds that the matter must be remanded in order to obtain a new examination and an opinion as to the etiology of the Veteran's current disability.

The Board also recognizes that Atlanta VAMC records dating between January 2002 and January 2014 are of record.  Again, the Veteran reported that his initial treatment for reflux was in 2001 at the Atlanta VAMC.  On remand, the originating agency must obtain the relevant records from the VAMC dating from the Veteran's date of separation from active service until January 2002.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's acid reflux/GERD, dating between the date of the Veteran's separation from active service and January 2002, as well as from January 2014 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the above development is completed to the extent possible, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of any acid reflux disorder present during the period of this claim. 

All pertinent evidence in the electronic records must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the Veteran's pertinent history and examination of the Veteran, the examiner should state a medical opinion with respect to any acid reflux disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated in service or is etiologically related to his period of active duty.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible and should consider his reports as to the initial onset of symptoms of acid reflux.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for acid reflux.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


